IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0728
                              Filed December 5, 2018


IN THE INTEREST OF M.M. and I.M.,
Minor Children,

C.J., Mother,
       Petitioner-Appellee,

G.M., Father,
      Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Monroe County, William S. Owens,

Associate Juvenile Judge.



      A father appeals the termination of his parental rights to two sons under

Iowa Code chapter 600A. AFFIRMED.




      Robert F. Bozwell, Jr., Centerville, for appellant father.

      Steven E. Goodlow, Albia, for appellee mother.

      Kevin S. Maughan, Albia, guardian ad litem for minor children.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                            2


TABOR, Judge.

       A father, Gabriel, appeals the juvenile court order terminating his parental

rights to two sons, twelve-year-old M.M. and nine-year-old I.M. He contests the

finding he abandoned the children under Iowa Code section 600A.2(19) (2017).

He also argues termination is not in the children’s best interests. After reviewing

the record anew, we reach the same conclusions as the juvenile court. 1 The

mother, Crystal, offered clear and convincing evidence Gabriel, by his actions,

rejected the duties imposed by a parent-child relationship. She also showed

termination would help satisfy the children’s need for consistency and stability. For

these reasons, we affirm the termination order.

    I. Facts and Prior Proceedings

       Gabriel and Crystal were married for almost six years, divorcing in 2008.

They had two sons. M.M. was born in 2006. His brother, I.M., was born two years

later. After the divorce, Crystal had physical care of the boys. The decree allowed

Gabriel visitation and directed him to pay child support.

       Gabriel lacked stability after the divorce. He moved quite a bit and often

stayed with friends or relatives. And he did not hold steady employment—at one

point going three years without a job. As a consequence, he exercised visitation

and paid child support only sporadically.             Gabriel admitted a history of




1
  We review private termination proceedings de novo. In re G.A., 826 N.W.2d 125, 127
(Iowa Ct. App. 2012). We defer to the factual findings of the juvenile court, particularly
those relating to witness credibility, but those findings do not bind us. In re R.K.B., 572
N.W.2d 600, 601 (Iowa 1998). Our primary concern is the best interests of the child. Iowa
Code § 600A.1; G.A., 826 N.W.2d at 127.
                                          3


methamphetamine and marijuana abuse. But he testified to being drug-free for

200 days at the time of the termination hearing.

       Crystal remarried in 2012. She and her husband, Travis, care for M.M. and

I.M., as well as three children they share. Travis testified he gets along “great”

with I.M. and M.M. and wishes to adopt them.

       For their part, the boys have experienced behavioral challenges. Crystal

testified the family doctor diagnosed I.M. as having oppositional defiance disorder,

attention deficit hyperactivity disorder (ADHD), disruptive mood dysregulation

disorder, seizure disorder, and intellectual disabilities. For these conditions, the

doctor prescribed four different medications to be taken daily. Crystal testified if

I.M. does not stay on schedule with his prescriptions, his behavior “gets really bad”

and he risks a higher chance of having a seizure. I.M. has been hospitalized twice

for mental health issues. M.M. also takes daily medication for ADHD and anxiety.

       Crystal expressed concern Gabriel did not properly administer the boys’

medications when he had them for weekend visitations. After one visitation in

particular, she believed their uncontrolled behavior signaled they had not received

proper doses. When she asked Gabriel about it in a text message, she received

this response: “I gave them enough medication so that they wouldn’t have

withdrawals.” A testy phone call followed in which Gabriel and Travis exchanged

threats. Gabriel testified Crystal did not include him in the decision to have the

boys go on these prescription drugs. He admitted being “vocal” in his opposition

but insisted he didn’t stop their medications.

       Crystal was also concerned about Gabriel’s continued abuse of

methamphetamine. His visitations with the boys continued through 2013, but they
                                             4


stayed mostly with their grandmother. In Crystal’s words: “Dad has always come

and gone. He’d go on one of his benders with the methamphetamine and

disappear.” In discussing future visitations, Crystal told Gabriel over the phone:

“Get your act cleaned up and we’ll talk.” Gabriel then stopped communicating with

Crystal, despite knowing her phone number and where she lived with their sons.

       After May 2013, Crystal turned down the grandmother’s repeated requests

to continue the visits because the grandmother “did not think the boys should be

on medication.” Because of the grandmother’s attitude, Crystal worried she would

not give them their prescribed doses.

       In June 2017, Crystal petitioned to terminate Gabriel’s parental rights. By

that time, Gabriel had not seen his sons for more than three years.2 He also had

not sent cards or gifts since 2013. And he owed $13,000 in back child support.

After a contested hearing, the juvenile court granted the petition terminating

Gabriel’s parental rights. He now appeals.

    II. Analysis

       A. Abandonment

       Gabriel argues Crystal did not offer sufficient proof he abandoned M.M. and

I.M. He contends he “has tried to maintain a relationship with his boys to the best

of his ability” in light of the circumstances and has provided financial support within

his means. He admits being behind in child support but highlights a recent $60

payment and the likelihood he will be starting back to work soon. He chronicles

his efforts at reinitiating contact: (1) a letter to Crystal filed with the clerk of court in


2
 As the juvenile court notes, the record is unclear whether the last visitation was in May
2013 or 2014.
                                           5


June 2014; (2) initiation of a contempt action for denial of visitation in March 2016,

which he never filed; (3) a request for legal aid, but denial of assistance; and (4)

calls to private attorneys but an inability to afford a retainer. Crystal denies these

steps amount to “substantial efforts to resume visits with the children.”

       To resolve their disagreement, we turn to the language of the statute.

Section 600A.8(3)(b) provides:


       If the child is six months of age or older when the termination hearing
       is held, a parent is deemed to have abandoned the child unless the
       parent maintains substantial and continuous or repeated contact with
       the child as demonstrated by contribution toward support of the child
       of a reasonable amount, according to the parent’s means, and as
       demonstrated by any of the following:
               (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
               (2) Regular communication with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
               (3) Openly living with the child for a period of six months within
       the one-year period immediately preceding the termination of
       parental rights hearing and during that period openly holding himself
       or herself out to be the parent of the child.

The legislature defined abandonment as a father or mother “reject[ing] the duties

imposed by the parent-child relationship, . . . which may be evinced by the person,

while being able to do so, making no provision or making only a marginal effort to

provide for the support of the child or to communicate with the child.” Iowa Code

§ 600A.2(19).

       Like the juvenile court, we find clear and convincing evidence in the record

Gabriel did not contribute a reasonable amount to the support of the children. See

In re W.W., 826 N.W.2d 706, 710 (Iowa Ct. App. 2012). He was more than $13,000
                                                6


in arrears on a child-support obligation imposed in 2008. In 2016 and 2017 he

paid a total of $271.79. Although Gabriel was often unemployed, the juvenile court

linked his reduced means to his decision to use illegal drugs. The court also noted

that even during Gabriel’s recent 200 days of sobriety, he only paid $210 in child

support. He also provided no gifts, cards, or other support for the boys.

          Beyond the lack of financial support, Gabriel did not communicate with the

children. The record shows Crystal limited visitation while Gabriel was actively

using methamphetamine. But Gabriel did not take meaningful steps to renew the

father-son relationship once he was sober. Under these circumstances, we cannot

conclude Crystal “prevented” Gabriel from visiting or communicating with the

children. See id. at 711. His failure to engage with the boys in the ways listed in

section 600A.8(3)(b) supports a finding of abandonment.

          B. Best Interests

          We must next decide whether termination of Gabriel’s parental rights was

in the children’s best interests.3 See id. When deciding if termination under

chapter 600A is in the child’s best interest, we may borrow the analytical framework

described in Iowa Code section 232.116(2). See In re A.H.B., 791 N.W.2d 687,

690 (Iowa 2010). That framework emphasizes the child’s safety and physical,



3
    Iowa Code section 600A.1 addresses the factors in the best-interests analysis:
                  The best interest of a child requires that each biological parent
         affirmatively assume the duties encompassed by the role of being a parent.
         In determining whether a parent has affirmatively assumed the duties of a
         parent, the court shall consider, but is not limited to consideration of, the
         fulfillment of financial obligations, demonstration of continued interest in the
         child, demonstration of a genuine effort to maintain communication with the
         child, and demonstration of the establishment and maintenance of a place
         of importance in the child’s life.
                                         7

mental, and emotional health. In re P.L., 778 N.W.2d 33, 37 (Iowa 2010) (citing

Iowa Code § 232.116(2)).

       Gabriel touts his recent progress in substance-abuse treatment. And he

points to extended family—his mother and grandmother—who are available to

support his parenting efforts. He seeks a chance to resume an active role in the

boys’ lives.

       Crystal believes Gabriel would be a destabilizing influence on M.M. and I.M.

And because of their behavioral issues, they have a heightened need for

consistency and stability. She contends adoption by Travis would provide them a

more permanent and nurturing environment.

       Clear and convincing evidence supports Crystal’s position that termination

would be in the children’s best interests. Gabriel has not affirmatively assumed

the duties of parenting. He has made little effort to be a part of the boys’ lives.

Their mental and emotional health would be best protected by preserving their

current situation. As the juvenile court aptly concluded: “To attempt to reintroduce

Gabriel to them after he has, by his own actions, absented himself from their lives

may well threaten the consistency and stability they enjoy in the home with their

mother and stepfather.

       AFFIRMED.